Title: From George Washington to the Board of War, 10 April 1779
From: Washington, George
To: Board of War



Gentlemen,
Head Quarters Middle Brook April 10th 1779

I have been duly honored with your favour of the 31st of, March, which, through hurry of business has been hitherto unanswered. From the relation in several respects between the duties of the office of Adjutant General and those of the Inspectorship; I pe[r]ceive advantages that would result from uniting them in a certain degree; but I am induced notwithstanding to recommend, that nothing final may be done ’till the Baron arrives in camp. I will then speak to him upon the subject and after a conference between him and the Adjutant General, I will take the liberty to give the Board my opinion more explicitly, whether the two offices ought to be united, and in what particular manner. With very great respect I have the honor to be Gentlemen Your most Obed. servt.
